 310DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 1191,Laborers'International Union of NorthAmerica,AFL-CIOandReinforcing Iron WorkersLocal Union No. 426,International Association ofBridge, Structural and Ornamental Iron Workers,AFL-CIOandThe Morrison Company. Cases7-CD-286 and 7-CD-287February 28, 1974DECISION AND DETERMINATION OFDISPUTESBY CHAIRMAN MILLER ANDMEMBERS JENKINSAND KENNEDYbusiness and at jobsites located in the State ofMichigan goods and materials valued in excess of$50,000 directly from points located outside the StateofMichigan. We find that the Employer is engagedin commerce within the meaning of the Act and thatitwill effectuate the purposes of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Laborersand Iron Workers are labor organizations within themeaning of the Act.This is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by the Morrison Company, herein-after called the Employer, alleging that Local 1191,Laborers' International Union of North America,AFL-CIO, hereinafter called Laborers, and Rein-forcing IronWorkers Local No. 426, InternationalAssociation of Bridge, Structural and OrnamentalIronWorkers, AFL-CIO, hereinafter called IronWorkers, violated Section 8(b)(4)(D) of the Act.A hearing was held before Hearing Officer CharlesF.Morris on December 18, 1973. Laborers, IronWorkers, the Employer, and Markward-Karafilis-Blount Brothers, party in interest and the generalcontractor,hereinafter referred to asMarkward,appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, the Employer and Mark-ward filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated that the Employer is aMichigan corporation engaged in the business ofroad construction and other related constructionwork, with its principal office in Trenton, Michigan.During the fiscal year ending February 28, 1973, theEmployer, in the course and conduct of its businessoperations, had a gross revenue in excess of $1million and purchased and received at its place ofIThedisputedwork does not include the placement and fitting ofreinforcing rods.III.THE DISPUTEA.Background and Facts of the DisputeThe Employer is a subcontractor of Markward forthe installation of reinforced concrete roads, drive-ways, and parking areas at the United States PostOffice Bulk Handling Facility located at Allen Park,Michigan. To perform this type of construction, theEmployer performed excavation, rough grading,setting forms, pouring concrete, installing reinforcingwiremesh in the fresh concrete, and finishingconcrete. In the normal course of business, theEmployer assigned such work to employees repre-sented by Laborers.On September 10, 1973, the Employer, in thepresence of representatives of both Laborers andIronWorkers, assigned the work necessary toperform its subcontract to employees represented byLaborers. Shortly thereafter, a representative of IronWorkers advised Employer's president that if thework in dispute was not assigned to ironworkers, hewould "not only threaten to give [the Employer]trouble . . . he would promise [the Employer]trouble." Later, on the same day, representatives ofLaborers informed Employer's president that thework in dispute belonged to them, and that it waswork. In a letter dated October 12, 1973, Laborersadvised the Employer that, if the work in disputewere assigned to employees represented by any othercraft, the Union would invoke "procedures to closedown [the] job ...."B.TheWork in DisputeThe parties agree that the work in dispute involvesthework of unloading reinforcing wire mesh andsupports, placing said mesh and supports adjacent toconcrete pouring forms, and placing and fitting saidmesh and supports into concrete pouring forms.'209 NLRB No. 49 LOCAL 1191, LABORERS' INTERNATIONAL UNIONC.Contentionsof theParties1.Employer:The Employer prefers that the workin dispute be assigned to its own employees,who arerepresented by Laborers.It rests its position on itscollective-bargaining agreement with Laborers, com-pany and area practices,economy and efficiency ofoperations,the Board'sDecision inReinforced IronWorkersLocal No.426, International Association ofBridge,Structural and Ornamental IronWorkers,AFL-CIO (G. A. Morrison Company),189 NLRB 187(1971), and the claim that the unique skills of theIron Workers members are not necessary.2.IronWorkers and Laborers:Counsel for thelabor organizations involved agreed that the instantcase involved the same issues as considered by theBoard inG.A.Morrison,supra.However, neitherlabor organization withdrew its claim to the work indispute.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat there is no agreed-upon method for voluntarysettlement of the dispute.The record shows, and neither Iron Workers norLaborers denies, that the labor organizations in-volved demanded the assignment of the disputedwork on September 10, 1973. The record also showsthat representatives of these two unions threatened toimpede the Employer's performance of its subcon-tract.Notably, the record shows that Iron Workersthreatened to cause "trouble," which, in light of IronWorkers having caused a cessation of the Employer'sperforming the same type of work on another job.2left little doubt as to what kind of "trouble" wouldfollow if the Employer failed to accede to thatunion's demand.3 Moreover, the record shows thatLaborers, by letter dated October 12,'1973, threat-ened to close down the job if the work in disputewere reassigned. On the basis of the preceding, weconclude that there is reasonable cause to believethat Section 8(b)(4)(D) has been violated.The record further shows that the Employer is nota party to an agreed-upon method for the voluntaryadjustment of jurisdictional disputes. Accordingly,2G A Morrison,supraat 188-189.3Local 388, United Association of Journeymen and Apprentices of thePlumbingand PipefittingIndustryof the United .States (Associated Under-ground Contractors, Inc),175NLRB 540, 542 (1969),Local 189, UnitedAssociation of Journeymen andApprentices of the Plumbing and PrpcfttingIndustry of the UnitedStates(Kahoc AirBalance Co),197 NLRB 159 (1972).5SeeInternationalAssociation of Bridge,Structural and Ornamental IronWorkers,LocalCorporation),195 NLRE 575 (1972)311since the Employer is not so bound, it is unnecessaryto consider whether Laborers or Iron Workers isbound by similar procedures.4It is thus clear, and we find, from the foregoing thatat the time of the instant dispute there did not existany agreed-upon method for the voluntary adjust-ment of the dispute to which all parties herein werebound. Accordingly, the matter is properly beforethe Board for determination under Section 10(k) ofthe Act.5E.Merits of the DisputesSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to various relevant factors.1.Collective-bargainingagreementsThe Employer has no employees represented byIronWorkers.Nor does the Employer have acollective-bargaining agreement with Iron Workers.On the other hand, the Employer has had a series ofcollective-bargaining agreements with Laborers cov-ering the work in dispute.2.Company and area practiceThe Employer'sconsistentpractice has been toassign the disputed work to Laborers. There isinsufficient record evidence as to what the areapractice has been with respect to the disputed work.3.Relative skills, economy, and efficiency ofoperationsThe record shows that the employees presentlyemployed by the Employer now possess sufficientskills to satisfactorily perform the work in dispute,and that the Employer is fully satisfied with theproductivity and efficiency of its employees anddesires to continue assigning such work to them. Therecord further shows that only a small fraction of thedaily work performed consists of the performance ofthe work in dispute, and that it does not require skillsunique to Iron Workers members. Finally, the recordshows that if Iron Workers members were assignedthe disputed work the productivity and efficiency ofthe Employer's operations would be impaired sincetheEmployer's regular work force would still berequired to perform preliminary tasks not claimed by5At the hearing, counsel for Iron Workers asserted that that labororganizationwas prejudiced "by the lackof some sort of specification, orbillof particulars by the Board such as would normally be contained in acomplaint"A 10(k) proceedingis not an unfair labor practice complaintproceeding,and, the noticeofhearing issued herein contains a statement ofthe issues involved in the disputes in compliance with Sec 102.90 of theBoard's Rules and Regulations SeeNational Unionof MarineCooksandStewards (Irvin-Lyons Lumber Company),83 NLRB341 (1949). 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDIronWorkers, and, hence, the integrated perform-ance of its work would be fragmented.4.Prior Board decisionshould cover not only the specific site where theinstant disputes arose, but also all similar sites withinthe geographic jurisdiction of Iron Workers.Counsel for the labor organizations involvedagreed that the instant case is not significantlydifferent from the Board's decision inG. A. MorrisonCompany, supra.6Both of the local unions involvedherein and Morrison were parties in that case. In thatprior decision, the Board awarded the same type ofdisputed work to Laborers, notwithstanding a con-flicting claim by IronWorkers.While the priordecision is not considered to be determinative, it is tobe given significant weight in the consideration of theinstant case.CONCLUSIONUpon the entire record in this proceeding, andafter full consideration of all the relevant factors, inparticular the contractual relationship between theEmployer and Laborers, the Employer's practice,and the Board's prior decision with respect to suchdisputed work, we conclude that employees of theEmployer who are represented by Laborers areentitledto the work in dispute, and we shalldetermine the dispute in their favor.We do not,however, award the work to Laborers or its members.F.Scope ofDeterminationIn its brief, the Employer urged that the Boardissue anaward whose scope would encompass allfuturesiteswithin Iron Workers geographic jurisdic-tion at which the Employer would perform the workin dispute. There is precedent for an award whosescope is broader than that of the specific siteinvolved.? On the basis of that precedent, and in lightof our prior decision inG. A. Morrison Company,supra,we hold that the determinationin this caseDETERMINATION OF DISPUTESPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Disputes:1.Employees of The Morrison Company who arecurrently represented by Local 1191, Laborers'International Union of North America, AFL-CIO,are entitled to perform the work of unloadingreinforcingwiremesh and supports, placing saidmesh and supports adjacent to concrete pouringforms,and placing and fitting said mesh andsupports into concrete pouring forms at the U. S.PostOffice Bulk Handling Facility, Allen Park,Michigan, and at other locations within the geo-graphic jurisdiction of Reinforcing IronWorkersLocal No. 426, International Association of Bridge.Structural and Ornamental Iron Workers, AFL-CIO.2.Reinforcing IronWorkers Local Union No.426, International Association of Bridge, Structuraland Ornamental Iron Workers, AFL-CIO, is notentitled bymeansproscribed by Section 8(b)(4)(D)of the Act to force or require the Morrison Companyto assign such work to ironworkers who are repre-sented by that labor organization.3.Within 10 days from the date of this Decisionand Determination of Disputes, Reinforcing IronWorkers Local No. 426, International Association ofBridge, Structural and Ornamental IronWorkers,AFL-CIO, shall notify the Regional Director forRegion 7, in writing, whether or not it will refrainfrom forcing or requiring the Employer, by meansproscribed by Section 8(b)(4)(D) of the Act, to assignthe work in dispute to ironworkers represented by it.6The differencesbetween these cases are not significant In that case, theTLocalNo7,InternationalAssociationof Bridge,Structural andemployer was called the G. A Morrison Company, the workin dispute wasOrnamental IronWorkers, AFL-CIO (Meade-McGrath Fence Co, Inc),195subcontracted by it to Century Cement Company,and the site of theNLRB1077.1079 (1972)dispute was in BrownstoneTownship, Wayne County. Michigan.